DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a capacitor one end of which is connected to the second coil and another end of which is connected to a grounding point” is indefinite, since it’s unclear whether this capacitor is part of “a capacitor plate” earlier recited or is in addition to the capacitor plate. In other words, it’s NOT understood whether they are the same or different. 

Claims 2-7 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Mizuno” (US 2021/0119335) in view of “Kaneko” (US 2018/0034153).
Claim 1: As best understood, Mizuno discloses an antenna device, comprising: 
a capacitor plate 12 (Fig. 5B) [0033]; 
a first coil 14a one end 142a of which is connected to a feeding point 50 and another end 141a of which is connected to the capacitor plate; 
a second coil 14b one end 141b of which is connected to the capacitor plate; and 
a grounding point 142b. 
Mizuno fails to expressly teach a capacitor one end of which is connected to the second coil and another end of which is connected to a grounding point, wherein the capacitor has such a capacitance 
Kaneko discloses a capacitor C43 (Fig. 7) one end of which is connected to the second coil L44 and another end of which is connected to a grounding point (see Fig. 7). 
Kaneko teaches [0060] “according to the present configuration, by designing the inductors L41 to L46 and the capacitors C41 to C44 to satisfy the above-described expressions (1) to (3), it is possible to achieve the antenna capable of corresponding to two frequency bands with a simple configuration as in the first exemplary embodiment.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Mizuno’s invention to include a capacitor one end of which is connected to the second coil and another end of which is connected to a grounding point, wherein the capacitor has such a capacitance that allows a capacitive reactance to be large for a first frequency band and to be small for a second frequency band, in order to obtain an antenna device having a simple configuration that is capable of corresponding to two frequency bands, thereby achieving communication diversity. 
 
Claim 2: Mizuno fails to expressly teach wherein: the second coil includes multiple second coils, the capacitor includes multiple capacitors, each of the multiple second coils is electrically connected to one of the multiple capacitors, and each of the multiple capacitors is electrically connected to the grounding point.
However, a skilled artisan would appreciate that pluralizing known circuit elements, such as coils and capacitors (e.g., as depicted in Fig. 7 of Kaneko), is well established in the art for obtaining desired frequency response (e.g., diverse communication bands of operation). 

  
Claim 3: Mizuno discloses the antenna device according to claim 1, wherein each of the first coil and the second coil comprises one of (i) a distributed constant coil (see Fig. 5B) and (ii) a lead part of a lumped constant coil (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).). 

Claim 4: Mizuno discloses The antenna device according to claim 1, wherein the capacitor  comprises one of (i) a distributed constant capacitor (see Fig. 5B) and a lead part of a lumped constant condenser (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Claims 5-6: Mizuno discloses the antenna device according to claim 1, further comprising: 
a main substrate 16 (Fig. 5A) that includes the feeding point and the grounding point; and 

further comprising a supporter 11 that supports the capacitor plate (by virtue of being in an identical plane and being “fixed to the inner wall of the cover portion 10”; see ¶ [0033]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (cited above) in view of “Kim” (US 2015/0116167).
Claim 1: As best understood, Mizuno discloses an antenna device, comprising: 
a capacitor plate 12 (Fig. 5B) [0033]; 
a first coil 14a one end of which is connected to a feeding point 50 and another end of which is connected to the capacitor plate; 
a second coil 14b one end of which is connected to the capacitor plate; and 
a grounding point 142b. 
Mizuno fails to expressly teach a capacitor one end of which is connected to the second coil and another end of which is connected to the grounding point, wherein the capacitor has such a capacitance that allows a capacitive reactance to be large for a first frequency band and to be small for a second frequency band.
Kim discloses a capacitor C21 (Fig. 1) one end of which is connected to the second coil L21 and another end of which is connected to the grounding point (GND). 
Kim teaches [0029] “Referring to FIG. 1, an antenna apparatus 100 may include a radiating metal 110, a first impedance 120 and a second impedance 130. The first impedance 120 is connected between the radiating metal 110 and a ground (GND), has an impedance value which is changed depending on a frequency, and resonates in response to a predetermined frequency, so that an open-circuit occurs 
Kim further teaches [0030] “The impedance value of each of the first impedance 120 and the second impedance 130 may be changed in response to the frequency of the signal which is transmitted to the radiating metal 110. Also, each of the first impedance 120 and the second impedance 130 may resonate in response to a predetermined frequency.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Mizuno’s invention to include a capacitor one end of which is connected to the second coil and another end of which is connected to the grounding point, wherein the capacitor has such a capacitance that allows a capacitive reactance to be large for a first frequency band and to be small for a second frequency band, thereby altering impedance depending on a frequency of the antenna device to obtain desired frequency response. 

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845